Title: From Thomas Jefferson to Solomon Southwick, 12 May 1821
From: Jefferson, Thomas
To: Southwick, Solomon


Sir
Monticello
May 12. 21.
I have read with great pleasure your eloquent and moral address to the members of the Apprentices library, and believe it calculated to have excellent effect on that valuable description of young men. a guide as well as exhortation to the best employment of their hours of leisure, it indicates to them the sources of instruction in the duties of men &  citizens and in the philosophy of the particular art to which they apply. the fine examples furnished by our own, as well as other countries, and particularly the British, of what may be attained by giving vacant time to instruction, rather than dissipation should encorage the endeavors of all to raise themselves to the consideration & respectability to which their usefulness entitles them. with my thanks for the pamphlet accept the assurance of my great esteem and respect.Th: Jefferson